DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendments filled 5/19/2021 in which claims 4, 14, and 21 have been cancelled; and claims 22-24 have been added.
Claims 1-3, 5-9, 11-13, 15-20, and 22-24 are pending.
Claims 1-3, 5-9, 11-13, 15-20, and 22-24 are rejected.

Response to Arguments
Applicant's arguments/amendments with respect to the 35 U.S.C. 103 rejection has been considered, however the amendments do not overcome the prior rejection and/or arguments are unpersuasive.
Applicant alleges in page 11-13 of the remarks that the combination of Ougarov, James, and Spriggs are "silent with regard to an industrial controller comprising a program execution component configured to execute an industrial control program that references data tags stored in the memory that respectively conform to one of a set of basic information data types, wherein the data tags comprise fields for storing current values of the data tags and metadata fields that store user-defined metadata for the data tags, the metadata fields specific to the basic information data types of the data tag, and the set of basic information data types comprise at least two of an odometer data type comprising a first metadata field defining a rollover value of a cumulative quantity associated with an industrial asset, a state data type comprising a second metadata field defining names of available states associated with the industrial asset, a rate data type comprising a third metadata field defining a maximum value of a rate associated with the industrial asset, and an event data type comprising a fourth metadata field defining one or more event names of an instantaneous event or a persistent event associated with the industrial asset; and a publishing component configured to render the current values of the data tags and the user-defined metadata for the data tags available for discovery and retrieval by an external system that generates a graphical presentation of industrial data retrieved from one or more of the data tags, wherein the graphical presentation is formatted in accordance with the user-defined metadata and an asset model that defines hierarchical arrangements of the data tags, as recited in amended independent claim 1". 
Examiner respectfully disagrees. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Applicant merely includes a summary of each references and mentions that the individual references do not teach the claimed embodiments without specifically pointing out how the claims distinguish from the references. Ougarov discloses in paragraph [0030-0031] "Database 29 may comprise base data structures and cache data structures according to some embodiments. The data structures may comprise tables, object instances, and/or any other structure for storing data that is or becomes known. The data structures may store or otherwise be associated with point data, non-point data or any other desired data. According to some embodiments, the data of database 29 is generated by and/or received from systems of back-end environment 10. These systems may include, but are not limited to plant floor production systems 12, enterprise resource planning data systems 14, industrial automation systems, SCADA systems, general data acquisition systems, and plant data historians. The base data structures of database 29 may store data received by application environment 20 from one or more data sources of back-end environment 10. Specific data to be stored in a base data structure or a cache data structure may be defined by an administrator or other user of application environment 20. The cache data structures of database 29 may store data that is also stored in one or more of the base data structures of database 29." Thus, Ougarov discloses that data structures in database 29 store point and non-point data. See also Fig.7-8 which shows the point data, non-point data, and data tags that have current data field. Examiner also notes that James is relied upon for teaching Odometer data type; Ougarov is relied upon for teaching rate data type; and Spriggs is relied upon for teaching state data type and event data type (see below rejection). Further, Ougarov teaches in Fig.1 and 8 the external device (browsing clients 32) and the current values of tags (330) in the graphical presentation. Fig.9 also shows presentation of data. Additionally, Spriggs teaches in Fig.10 the formatted data presentations which include data from databases and asset models which show the hierarchical structure in the bottom left of the figure. Examiner suggests amending the claims to specify the specific hierarchical arrangement of the data tags and basic information data types for the models in order to advance prosecution. This argument has been fully considered but has been found unpersuasive. Therefore, the previous rejection is maintained.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/11/2021 and 5/28/2021 have being considered by the examiner.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 5 claims dependency to claim 4, however claim 4 is now cancelled.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-9, 11-13, 15-20, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Ougarov et al (U.S. Patent Application Publication 2006/0161597 “Ougarov”) in view of James et al (U.S. Patent Application Publication 2016/0299999 “James”) in view of Spriggs et al (U.S. Patent No. 6,421,571 “Spriggs”).

Regarding claim 1, Ougarov teaches An industrial controller (Fig.1 and Fig.7; “the data of database 29 is generated by and/or received from systems of back-end environment 10. These systems may include, but are not limited to plant floor production systems 12, enterprise resource planning data systems 14, industrial automation systems, SCADA systems, general data acquisition systems, and plant data historians.” [0030]), comprising:
a memory that stores executable components ("a medium storing processor-executable process steps" [0009]); and
a processor, operatively coupled to the memory, that executes the executable components ("A connector comprises processor executable process steps to populate such an object instance with the particular data." [0028]; "Each browsing client 32 may comprise processor-executable process steps executed by a respective user device." [0036]), the executable components comprising:
	a program execution component configured to execute an industrial control program ("A connector comprises processor executable process steps to populate such an object instance with the particular data." [0028]) that references data tags stored in the memory (“Database 29 may comprise base data structures and cache data structures according to some embodiments. The data structures may  that respectively conform to one of a set of basic information data types ("FIG. 7 illustrates a block diagram of an exemplary mechanism for association of point data 1110 to non-point data 1112. In one aspect, the information may arise from a plurality of informational sources 1204 shown by way of example as instruments or devices 1205 including an exemplary pump 206 and exemplary motor 1207. The informational sources 1204 may further comprise point data sources 1208 associated with a particular instrument or device 1205 including for example; registers, gauges, monitors, or probes from which point data 1110 may be generated and subsequently fetched or acquired. Non-point data 1112 may also be associated with each informational source 1204 including for example; names, ranges, attributes, locations, limits, Sources, among other , wherein 
the data tags (Fig.8 shows tags 305 with a current values 330 stored) comprise fields for storing current values of the data tags ("data structures used to store and manipulate both point data and non-point data in a cohesive manner. Point data may be characterized as current, real-time, or value data often associated with one or more instruments, components, or portions of a manufacturing, industrial, commercial, or other system." [0071]; "The Current Value field 1330 (as well as other tag component members 1322) may store a wide variety of point data information including current temperatures, speeds, pressures, and other real-time/near real-time information which are desirably monitored and refreshed at a relatively high frequency" [0092];) and metadata fields that store user-defined metadata for the data tags, the metadata fields specific to the basic information data types of the data tags ("Specific data to be stored in a base data structure or a cache data structure may be defined by an administrator or other user of ; and 
the set of basic information data types comprise at least two of… a rate data type (Fig.9A shows tag component members 1322 associated with point data 110 and non-point data 1112; "One or more "Tag" value connections 1320 may further be defined for selected point data associated tag component members 1322 that are determined to change relatively frequently (e.g. current value or set point)" [0089]; Fig.9A shows data for pump and conveyor, which are an industrial asset) comprising a third metadata field defining a maximum value of a rate associated with the industrial asset ("NAME, HLIMIT, LLIMIT, EUINT, and DESC reflect fields of the non-point data database 1405 that may be mapped to appropriate member names 1482 associated with particular component members 1322 for tags 1305 within the tag collection 1310. Information may thus be extracted from the non-point data database 1405 and used to populate the TagName, hiLimit, lowLimit, Units, and Description component members 1322 of the appropriate Tag 1305." [0105]); Fig.9A shows values for hiLimit which is interpreted as a maximum value)…;
a publishing component configured to render the current value of the data tag and the user-defined metadata for the data tag available for discovery and retrieval by an external system ("each view references certain Tag member information including portions of the point data 1110 and non-point data 1112 which may be displayed or visualized in a specified manner. Aspects of Tag visualization in this manner may include the use of animation techniques to graphically depict the Tag's conditions and information." [0085]; "a suitable one or more solution servers 26 retrieves data for base data structure 50 at 110 from the data sources of back-end environment 10 that provide the data associated with base data structure 50." [0044]; See Fig.8-9; “Web server 24 manages data communication between application environment 20 and browsing environment 30. This data communication may include interaction with browsing environment 30 to receive queries for data stored in a cache data structure stored in database 29. According to Some embodiments, browsing environment 30 may execute one or more Java applets to interact with Java servlets of Web server 24.” [0027]; “browsing environment 30 comprises one or more browsing clients 32. Each browsing client 32 may comprise processor-executable process steps executed by a respective user device. A browsing client 32 may provide an interface to view data stored in one or more cache data structures of database 29. A browsing client 32 may comprise a communication application Such as a Web browser or a Java applet. As such, a browsing client 32 may be connected to application environment 20 through the Internet or through an Intranet.” [0036]) that generates a graphical presentation of industrial data retrieved from one or more of the data tags ("the component builder 1226 and solution builder 1227 allow point and non-point data 1110. 1112 to be flexibly organized and presented using a graphically driven approach. In ,
…an asset model that defines hierarchical arrangements of the data tags (“Each Tag collection 1310 represents a grouping of Tags 1305 that are logically associated and representative of a data solution corresponding to some or substantially all of the desired point data 1110 and non-point data 1112 for a particular instrument, apparatus, system, view, etc. This is exemplified in FIG. 8 as a motor-associated temperature Tag, a pump-associated pressure Tag, and additional unspecified Tags. In various embodiments, each data solution may be visualized as a hierarchical ordering or data structure capable of being displayed and navigated in a visually intuitive manner.” [0084]; See Fig.8). 
	Although Ougarov discloses data types, it does not appear to explicitly mention odometer data type comprising metadata field defining a rollover value of a cumulative quantity. However, James teaches the set of basic information data types comprise at least two of an odometer data type comprising a first metadata field defining a rollover value of a cumulative quantity associated with an industrial asset… (James: "column 502 that provides a list of performance metrics relating to the performance of the power plant represented by the predefined power plant model. For each of the performance metrics included in column 502, a corresponding performance metric value is provided in column 504. Column 506 describes the unit of measurement corresponding to each performance metric included in the column 502." [0046]; Fig.5 shows Net Steam Cycle Power and Net Gas Turbine Power which are interpreted as cumulative quantity values. The appropriate units are also displayed in 506; "The asset ;
	Ougarov and James are analogous art because they are from the same field of endeavor of visualization of industrial data. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Ougarov with the odometer data type of James. One of ordinary skill in the art would have been motivated to make this modification in order to accurately and efficiently model the plant model since "The complexity of these power plant systems often requires considerable time to configure the properties and relationships of each asset for modeling" and "to predict performance of a variety of power plant types" (James, [0002]).
	The combination of Ougarov and James does not appear to explicitly disclose state data types and event data type. However, Spriggs teaches a state data type ("Parametric alarms are alarms that are defined by using Boolean logic to combine a variety of conditions into one event which is preferably assigned a Severity. The types of conditions that can be used in a parametric event include measurement location Statuses (e.g., Not Ok), measurement values (e.g., Direct Amplitude=5), date/time and Schedules" [Col.10, lines 40-45]) comprising a second metadata field defining names of available states associated with the industrial asset ("The types of conditions that can be used in a parametric event include measurement location Statuses (e.g., Not Ok), measurement values (e.g., Direct Amplitude=5), date/time and Schedules" [Col.10, lines 42-45]; "the bargraph views 166 can show current values via , an event data type ("an event manager object 132 is a Special plot presentation that displays an event manager view 262 of both system and alarm events. System events are specific events in time that refer to the health and operation of the System 10." [Col.20, lines 30-35]) comprising a fourth metadata field defining one or more event names of an instantaneous event or a persistent event associated with the industrial asset ("the user can associate each asset or node in the enterprise with a name and with a tag. Next, each machine asset can be populated with instrumentation assets by using menus, which associate further assets to the Selected machine asset, and by using dialog boxes which allow the user to associate properties with the particular asset Selected from the menu." [Col.26, lines 33-38]; See Fig.13 which shows "a listing of all events associated with the system 10 for the specified time frame can be quickly accessed. Events include alarms, diagnostic Statuses, asset events (such as startup shutdown), and configuration events" [Col.21, lines 2-5]); wherein the graphical presentation is formatted in accordance with the user-defined metadata and an asset model ("The enterprise view 160 behaves as a graphical view of the enterprise tree 152 and the user can navigate through locations via the enterprise view 160 by graphically selecting and "drilling into two and three dimensional objects." [Col.15, lines 6-9]; "a plot object 122 presents, via the graphical user interface 102, formatted  data presentation plot views 178 in a plot view window 180." [Col.17, lines 20-22]; "An asset management or properties object 148 provides, via the graphical user interface 102, an asset management or properties view of each asset. This allows users to View asset  that defines hierarchical arrangements of the data tags (“The hierarchy manager 34 is the repository for all the hierarchies that have been configured in the system (hierarchy configuration is delineated in detail infra)” [Col.11, lines 64-66]; “the hierarchical enterprise tree or enterprise explorer view 152 is analogous to the familiar file and folder view that allows users to navigate in a hierarchical manner. Uniquely, this view allows navigation effortlessly from typical object assets Such as plant, unit, machine, bearing, seal, to instrument assets such as monitoring systems, to transducers/sensors, and to knowledge assets Such as predetermined data presentations (e.g., plots) useful to view assets. The enterprise tree object 112 clearly represents each asset with a correlative descriptive icon on the unified graphical user interface 102 as exemplified in FIG. 7” [Col.14, Lines 9-19]).
Ougarov, James, and Spriggs are analogous art because they are from the same field of endeavor of visualization of industrial data. It would have been obvious for one 

Regarding claim 2, Ougarov further teaches a configuration component configured to set metadata values of the one or more metadata fields in accordance with user-defined metadata configuration input data ("the fields 1410 of the table 1405 correspond to a NAME field (identifier string) 1415, an ID field (identifier number) 1420, a HLIMIT field (high limit) 1425, a LLIMIT field (low limit) 1430, an EUNIT field (unit associated with point data) 1435, and a DESC field (informational) 1440. Each field may be configured as desired and may for example represent string data or numerical values (real, integer, etc)." [0096]; "Specific data to be stored in a base data structure or a cache data structure may be defined by an administrator or other user of application environment 20." [0031]; "the tag component definition provides a logical framework for associating point data 1110 and non-point data 1112 in a user-selectable/configurable manner" [0102]).

Regarding claim 3, Ougarov further teaches a user interface component configured to receive, from a device configuration application executing on a client device, configuration data that defines the industrial control program, the data tags, and the user-defined metadata ("One feature of the data acquisition and management system of the various embodiments of the invention is that it provides a mechanism for conveniently associating with each point data source 1208, a configurable data fetch or acquisition frequency Such that the application environment 1120 can be configured to obtain, refresh, or update the point data 1110 as needed or desired." [0080]; Fig.1 shows client-server configuration; "point data 1110 and non-point data 1112 obtained from selected point data sources 1208, back-end data systems 1217, data acquisition systems 1215, and/or application environment 1120 may be stored in one or more Tags 1305 organized as a Tag collection 1310." [0084]).

Regarding claim 5, Ougarov further teaches wherein the external system is a gateway device (“Web server 24 manages data communication between application environment 20 and browsing environment 30. This data communication may include interaction with browsing environment 30 to receive queries for data stored in a cache data structure stored in database 29. According to Some embodiments, browsing environment 30 may execute one or more Java applets to interact with Java servlets of Web server 24.” [0027]; “browsing environment 30 comprises one or more browsing clients 32. Each browsing client 32 may comprise processor-executable process steps executed by a respective user device. A browsing client 32 may provide an interface to view data stored in one or more cache data structures of database 29. A browsing client 32 may comprise a communication application Such as a Web browser or a Java applet. As such, a browsing client 32 may be connected to application environment 20 through the Internet or through an Intranet” [0036]).

Regarding claim 6, James further teaches wherein the odometer data type represents the cumulative quantity associated with the industrial asset (Fig.5 shows Net Steam Cycle Power and Net Gas Turbine Power which are interpreted as cumulative quantity values; "column 502 that provides a list of performance metrics relating to the performance of the power plant represented by the predefined power plant model. For each of the performance metrics included in column 502, a corresponding performance metric value is provided in column 504. Column 506 describes the unit of measurement corresponding to each performance metric included in the column 502." [0046]) and further comprises a fifth metadata field defining at least one of identities of one or more of the data tags that determine the cumulative quantity, a definition of a time interval over which the cumulative quantity is tracked, or a unit of measure for the cumulative quantity (Fig.5 shows Net Steam Cycle Power and Net Gas Turbine Power which are interpreted as cumulative quantity values. The appropriate units are also displayed in 506; "The asset data 406 represents and describes each asset in the power plant represented by the predefined power plant model 400, and includes property data 408 describing properties of each asset. Each asset type may have different sets of properties." [0040]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Ougarov with the odometer data type of James. One of ordinary skill in the art would have been motivated to make this modification in order to accurately and efficiently model the plant model since "The complexity of these power plant systems often requires considerable time to 

Regarding claim 7, Spriggs further teaches wherein the state data type represents a current state of the available states associated with the industrial asset ("Parametric alarms are alarms that are defined by using Boolean logic to combine a variety of conditions into one event which is preferably assigned a Severity. The types of conditions that can be used in a parametric event include measurement location Statuses (e.g., Not Ok), measurement values (e.g., Direct Amplitude=5), date/time and Schedules" [Col.10, lines 40-45]), and the state data type further comprises a fifth metadata field defining identities of one or more of the data tags that determine the current state of the available states ("The types of conditions that can be used in a parametric event include measurement location Statuses (e.g., Not Ok), measurement values (e.g., Direct Amplitude=5), date/time and Schedules" [Col.10, lines 42-45]; "the bargraph views 166 can show current values via nomenclature 179 and graphically show current status nomenclature (e.g. ok, not ok, alert, danger, alarm and no data)" [Col.15, lines 50-53]; “the user can associate each asset or node in the enterprise with a name and with a tag. Next, each machine asset can be populated with instrumentation assets by using menus, which associate further assets to the Selected machine asset, and by using dialog boxes which allow the user to associate properties with the particular asset Selected from the menu.” [Col.26, lines 33-38]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Ougarov and 

Regarding claim 8, Ougarov further teaches wherein the rate data type represents the rate associated with the industrial asset (Fig.9A shows tag component members 1322 associated with point data 110 and non-point data 1112; "One or more "Tag" value connections 1320 may further be defined for selected point data associated tag component members 1322 that are determined to change relatively frequently (e.g. current value or set point)" [0089]; Fig.9A shows data for pump and conveyor, which are an industrial asset), and the rate data type further comprises a fifth metadata field defining at least one of a minimum value of the rate, identities of one or more data tags that determine a value of the rate, or a unit of measure for the rate ("NAME, HLIMIT, LLIMIT, EUINT, and DESC reflect fields of the non-point data database 1405 that may be mapped to appropriate member names 1482 associated with particular component members 1322 for tags 1305 within the tag collection 1310. Information may thus be extracted from the non-point data database 1405 and used to populate the TagName, hiLimit, lowLimit, Units, and Description component members 1322 of the appropriate Tag 1305." [0105]); Fig.9A shows values for lowLimit and Units).

Regarding claim 9, Spriggs further teaches wherein the event data type represents the instantaneous event or the persistent event associated with the industrial asset ("an event manager object 132 is a Special plot presentation that displays an event manager view 262 of both system and alarm events. System events are specific events in time that refer to the health and operation of the System 10." [Col.20, lines 30-35]), and the event data type further comprises a fifth metadata field defining identities of one or more of the data tags that determine the instantaneous event or the persistent event ("the user can associate each asset or node in the enterprise with a name and with a tag. Next, each machine asset can be populated with instrumentation assets by using menus, which associate further assets to the Selected machine asset, and by using dialog boxes which allow the user to associate properties with the particular asset Selected from the menu." [Col.26, lines 33-38]; See Fig.13 which shows "a listing of all events associated with the system 10 for the specified time frame can be quickly accessed. Events include alarms, diagnostic Statuses, asset events (such as startup shutdown), and configuration events" [Col.21, lines 2-5]; “Clicking on an event associated with an asset will cause other active displays to display information associated with the event.” [Col.21, lines 7-9]; “The event processor module 36 controls the writing of events to the event list 85 of the system 10” [Col.12, lines 22-23]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Ougarov and James with the event data type of Spriggs. One of ordinary skill in the art would have been motivated to make this modification in order to allow “the user to incorporate 

Regarding claim 24, Spriggs further teaches wherein the asset model is one of multiple asset models that are integrated into a plant model (“The configuration module 202 of the system 10 is a software module that allows users to configure the actual plant layout and the associated physical assets including the physical appearance of each asset or machine.” [Col.25, lines 53-56]; “The configuration module 202 can include predefined asset models.” [Col.28, lines 27-28]), and the external system formats the graphical presentation of industrial data further in accordance with the plant model (“The graphical user interface is unique in that it, inter alia, provides Synchronized multiple views of machine and instrument assets as well as diagnostic data and plot formats required for machinery and process diagnostics.” [Col.2, lines 60-64]; “Referring to FIGS. 6 and 10, a plot object 122 presents, via the graphical user interface 102, formatted data presentation plot views 178 in a plot view window 180. Plots can be graphical or textual. A plot is an object that provides a Single, concise View of data acquired through the relational database module 82 (including the historical/machine database 84 and the configuration database 86), the data acquisition module 20 (including real-time data), external data base 210 including third party databases and data Servers.” [Col.17, lines 20-28]; Fig.10 shows plant models and assets).


Claims 11-13 and 15-18 recite method claims corresponding with system claims 1-3 and 6-9, and have similar subject matter. Therefore, claims 11-13 and 15-18 are rejected similarly as claims 1-3 and 6-9.

Claims 19-20 and 23 recite CRM claims corresponding with system claims 1-2 and 5, and have similar subject matter. Therefore, claims 19-20 and 23 are rejected similarly as claims 1-2 and 5.

Regarding claim 22, Ougarov teaches updating the values of the data tags (Another benefit imparted by the use of Tags 1305 in the aforementioned manner is that rules and operations may be applied across a multiplicity of Tags 1305 with relative ease without the need to independently edit or modify each Tag 1305.Such a feature is . Spriggs further teaches controlling output signals to an automation system and (Spriggs: "the industrial plant asset management System 10 includes...a relational database with input and output interfaces" [Col.28, lines 61-65]; "Data exporter modules 300 are interfaces that allow the System 10 to communicate with control and automation Systems including third party control and automation Systems." [Col.6, lines 62-64]; "The event processor module 36 controls the writing of events to the event list 85 of the system 10." [Col.12, lines 22-23]; "A portable control module 146 controls uploads and downloads of routes to and from a portable data collector. The user can configure and manage the portable data collector through the portable control module 146." [Col.21, lines 64-67]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Ougarov and James with the output control of Spriggs. One of ordinary skill in the art would have .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARAJ AYOUB whose telephone number is (571)272-0838.  The examiner can normally be reached on M-F: 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMINI SHAH can be reached on (571)-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FARAJ AYOUB/		
Examiner, Art Unit 2127


/KAMINI S SHAH/Supervisory Patent Examiner, Art Unit 2127